UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 1 31 13 (Unaudited) Shares Value Common Stocks 95.8% (Cost $584,165,531) Consumer Discretionary 10.2% Hotels, Restaurants & Leisure 8.3% Starbucks Corp. 491,220 27,567,266 Starwood Hotels & Resorts Worldwide, Inc. 272,730 16,748,349 Yum! Brands, Inc. 389,520 25,295,429 Internet & Catalog Retail 1.9% Amazon.com, Inc. (I) 60,730 16,123,815 Consumer Staples 12.9% Beverages 6.9% Companhia de Bebidas das Americas, ADR (L) 533,270 25,095,686 The Coca-Cola Company 896,900 33,400,556 Food Products 1.8% Danone SA, ADR (L) 1,080,670 15,129,380 Household Products 4.2% Colgate-Palmolive Company 331,300 35,571,681 Energy 7.0% Energy Equipment & Services 7.0% National Oilwell Varco, Inc. 447,750 33,196,185 Schlumberger, Ltd. 327,990 25,599,620 Financials 6.2% Capital Markets 3.3% State Street Corp. 492,450 27,404,843 Consumer Finance 2.9% American Express Company 419,650 24,679,617 Health Care 15.2% Health Care Equipment & Supplies 3.1% Intuitive Surgical, Inc. (I) 46,090 26,473,174 Health Care Technology 3.3% Cerner Corp. (I)(L) 342,120 28,242,006 Pharmaceuticals 8.8% Mylan, Inc. (I) 878,370 24,831,520 Novo Nordisk A/S, ADR 134,090 24,719,492 Perrigo Company (L) 242,900 24,413,879 Industrials 3.9% Machinery 0.9% Joy Global, Inc. (L) 123,460 7,798,968 Trading Companies & Distributors 3.0% Fastenal Company (L) 514,930 25,581,722 Information Technology 28.7% Communications Equipment 3.1% QUALCOMM, Inc. 390,250 25,768,208 1 U.S. Global Leaders Growth Fund As of 1 31 13 (Unaudited) Shares Value Information Technology (continued) Computers & Peripherals 3.8% Apple, Inc. 70,860 $32,263,267 Internet Software & Services 7.7% eBay, Inc. (I) 592,240 33,123,983 Google, Inc., Class A (I) 42,140 31,844,777 IT Services 7.8% Automatic Data Processing, Inc. 556,090 32,970,576 Visa, Inc., Class A 208,500 32,924,235 Software 6.3% Red Hat, Inc. (I) 511,690 28,429,496 SAP AG, ADR (L) 300,680 24,661,774 Materials 11.7% Chemicals 11.7% Ecolab, Inc. 454,570 32,910,868 Monsanto Company 402,790 40,822,765 Praxair, Inc. 224,490 24,776,961 Yield Shares Value Securities Lending Collateral 4.3% (Cost $36,487,433) John Hancock Collateral Investment Trust (W) 0.2611%(Y) 3,646,440 36,495,035 Short-Term Investments 3.4% (Cost $28,929,621) Money Market Funds 3.4% State Street Institutional U.S. Government Money Market Fund 0.0074 %(Y) 28,929,621 28,929,621 Total investments (Cost $649,582,585)† 103.5% Other assets and liabilities, net (3.5%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 1-31-13. The value of securities on loan amounted to $35,678,755. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-13. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $656,325,190. Net unrealized appreciation aggregated $217,469,564, of which $217,523,542 related to appreciated investment securities and $53,978 related to depreciated investment securities. 2 U.S. Global Leaders Growth Fund As of 1 31 13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
